Citation Nr: 0525661	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, including essential tremors of the upper extremities.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from RO decisions in March 2003 and in April 
2003 that, in pertinent part, denied the veteran's claims for 
service connection for residuals of a head injury and for 
essential tremors of the upper extremities; and denied a 
total rating for compensation purposes based on individual 
unemployability (TDIU rating).  In May 2003, the veteran 
filed a notice of disagreement, and in July 2003, the RO 
issued a statement of the case.  The veteran perfected his 
appeal of these issues in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The veteran is seeking service connection for residuals of an 
inservice head injury, including essential tremors of the 
upper extremities.  He specifically alleges that he injured 
his head in a fall from a telephone pole during training on 
May 14, 1974.

A review of his service medical records show that the veteran 
sought medical treatment on May 14, 1974.  This report, 
however, is essentially illegible, and no follow-up treatment 
is indicated.  A report of medical history, completed by the 
veteran pursuant to his discharge examination in November 
1974, noted a history of a head injury.  No further details 
concerning this condition are indicated.

A review of the veteran's report of separation, Form DD 214, 
revealed that he was discharged from the Army after only nine 
months.  The reason for his discharge is not stated on the 
report of separation.  The veteran's representative argues, 
and the Board agrees, that an attempt should be made to 
obtain the veteran's complete personnel file to ascertain the 
underlying reason for veteran's apparent discharge form the 
service prematurely.

The Board also finds that additional post service treatment 
records may be available in this matter.  Specifically, a 
medical treatment report from M. Lovejoy, M.D., dated in 
February 1990, noted that the veteran had been diagnosed by 
Dr. Bertram Henry of Knoxville, Tennessee, in 1977 as having 
Parkinsonian-like syndrome.  As this evidence would pre-date 
the veteran's multiple post service motor vehicle accidents, 
the Board believes that an attempt to obtain these records, 
with the assistance of the veteran, should be made.  In 
addition, the Board believes that a complete copy of the 
actual treatment records of each of the physicians who 
offered opinions in this matter should be obtained, including 
Drs. C. Anderson and B. Hollins. 

Finally, the Board notes that the issues of service 
connection for residuals of head injury, including essential 
tremors of the upper extremities, and entitlement to a TDIU 
rating, are inextricably intertwined because adjudication of 
the service connection issue will affect the merits and 
outcome of an adjudication of the issue for a TDIU rating.  
Parker v. Brown, 7 Vet. App. 116 (1994).   

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
residuals of his inservice heard injury, 
including essential tremors of the upper 
extremities, since his discharge from the 
service in November 1974.  The RO should 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  The Board is particularly 
interested in obtaining the treatment 
records of Bertram Henry, M.D., of 
Knoxville, Tennessee (around 1977); 
Charles E. Anderson, M.D. of 2336 N. 
Jackson St., Box 1840, Tullahoma, 
Tennessee (since January 2003); and Bill 
B. Hollins, D.O., of 1239 McArthur Dr., 
Manchester, Tennessee.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should readjudicate the 
veteran's claims for service connection 
for residuals of head injury, including 
essential tremors of the upper 
extremities, and for a TDIU rating.  If 
either claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




